Pee Cueiam,
We have carefully examined and considered the findings of fact and conclusions of law in this case, and are satisfied that the learned judge of the court below has committed no error *405in the findings and conclusions referred to. The exceptions filed by the plaintiffs’ counsel were reviewed and on due consideration dismissed. Upon hearing had on bill, answer and testimony, and on the findings, conclusions and exceptions argued, it was adjudged and decreed that the bill be dismissed at the costs of the plaintiffs.
Decree affirmed.